Exhibit 10.2
June 2, 2003
Dr. Graham Burton
45 Gaitway Drive
Skillman, New Jersey 08558
Dear Graham:
On behalf of Celgene Corporation, I am pleased to extend an offer of employment
to you as Senior Vice President, Regulatory Affairs and Pharmacovigilance,
reporting directly to me. Your annual compensation for this position will be
$375,000, paid in semi-monthly installments. We would like you to start in this
position as soon as possible, given your obligations to your current employer.
This offer is contingent upon the satisfactory completion of references.
In addition to your base compensation, you will be eligible for a target bonus
of 40% of your base salary, based on the achievement of agreed upon performance
objectives, to be prorated for the length of time in the position, in accordance
with the provisions of our Management Incentive Program. You will also be
eligible to participate in Celgene’s Deferred Compensation Plan. In addition,
you will be eligible to participate in Celgene’s Long Term Incentive Plan for
which the first pay out is in 2005 contingent upon achievement of established
goals. The LTIP target at 100% is 0.5x of base with a maximum payout at 200% of
1x base.
As a new employee, pursuant to approval by the Compensation Committee of the
Board of Directors, you will be eligible for a one-time grant of 50,000 stock
options of Celgene common stock upon your employment start date. You will also,
in this position, be eligible for an annual grant target of 20,000 options,
subject to corporate and individual performance. Grants are made at fair market
value on the date of the grant, vesting in equal parts over four years.
Upon joining Celgene, you will be eligible for four weeks vacation, and three
personal days. Additionally, we have agreed to provide a one-time sign-on bonus,
which will be paid within thirty days of your start date in the amount of
$20,000, less applicable taxes and withholdings.
Our offer provides for participation in Celgene’s employee benefit program
following 30 days of employment, a summary of which is enclosed. Celgene does
require an employment physical examination, arrangements for which may be made
through Colleen Greenberg at (732) 805-3741. In addition, all employees are
required to sign an “Inventions and Confidential Information Agreement” upon the
start of their employment. Current Federal regulations also require you to
furnish proof of your right to work in the United States as outlined in the
enclosed federal form I-9. These documents must be submitted on your first day
of work. We also request you complete the enclosed application for your
personnel file.

 

 



--------------------------------------------------------------------------------



 



If your employment is terminated by Celgene at any time, other than for cause,
we will pay you severance compensation in an amount equal to twelve months base
salary, less applicable taxes.
Graham, you bring a unique diversity of experience highly relevant to Celgene, a
demonstrated track record of results and finally, it was apparent to all that
met you, that your leadership competencies will be a strong addition to Celgene.
It is unquestionable that you will make a significant impact on the future
success of Celgene, and we look forward to you becoming a part of the leadership
team.
If you have questions concerning any aspect of this offer, please contact me. To
indicate your acceptance, sign below and return one copy of this letter to me.
Best Regards,
Sol J. Barer, PhD
President and Chief Operating Officer

           
I accept the offer as outlined above
   
 
         
Anticipated start date
   

      1   This letter is not, and should not be interpreted as, an express or
implied contract of employment. At all times employment with Celgene is at will.

 

 



--------------------------------------------------------------------------------



 



AMENDMENT TO GRAHAM BURTON EMPLOYMENT LETTER AGREEMENT
Celgene Corporation (“Celgene” or “Company”) and Dr. Graham Burton (“Burton”)
hereby enter into this agreement to amend the employment letter agreement
between Burton and Celgene dated June 2, 2003 and executed on or about June 3,
2003 (“Letter Agreement”). The purpose of this amendment is to amend
Dr. Burton’s Letter Agreement as follows: (i) to define the meaning of the terms
“cause” and “change in control” and (ii) to include bonus in the severance
calculation and 12 months of COBRA benefit coverage for both health and dental
insurance in the event of certain terminations.
The parties agree that for purposes of the Burton letter agreement, “cause”
shall mean:

  •   the conviction of a crime involving moral turpitude or a felony;     •  
acts or omissions taken in bad faith and to the detriment of the Company; or    
•   a breach of any material term of the letter agreement.

The parties also agree that for purposes of the Burton Letter Agreement, “change
in control” shall mean a “change in control” as defined in Section 11.2 of the
Company’s 1998 Stock Incentive Plan (as in effect on the date hereof).
If Dr. Burton’s employment is terminated by the Company at any time other than
for “cause” or his employment is terminated by the Company for any reason on or
following a “change in control” of the Company, in each case, Dr. Burton would
receive the following payments and benefits: (i) a lump sum payment equal to
12 months base salary and bonus, less applicable taxes and (ii) 12 months of
Company-paid COBRA benefit coverage for health and dental insurance, subject to
Dr. Burton’s payment of premiums at the applicable active rate (at a coverage
level equal to or below elected coverage on the day before the termination
date).
By signing below, each party acknowledges that it has read and understands the
terms of this amendment to the letter agreement and agrees to be bound as stated
herein. This amendment was executed on April 28, 2008.

         
Dr. Graham Burton
  Celgene Corporation    
 
       
 
       
 
  By: Sol J. Barer, Ph.D.    
 
  Chairman of the Board and Chief Executive Officer    

 

 